DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-6, 9,10,12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc(7044993) taken together with Tessier et al(Antimicrobial Fabrics Coated with Nano-Sized Salt Crystals) in view of Tontz et al(2009/0075231).
Bolduc teaches a material for deactivating a pathogen(noting removing airborne pathogens; column 1 lines 19-20 and a microbicidal air filter; abstract) comprising a supporting fibrous layer(network 12 of fibers 20 which can be woven or non-woven; column 4 lines 46-48), and the fiber including a quantity of at least one antimicrobial agent that is fully incorporated and secured to the structure of the fiber(column 4 lines 50-60).  Bolduc is silent as to a salt crystal disposed on the supporting fibrous layer, wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer. Tessier et al teaches a material for deactivating a pathogen(noting page 762 column 2 para 2 stating silver salts known to have antimicrobial properties) comprising a supporting fibrous layer(page 764 conclusion section; noting different fabrics; figure 2 noting nylon fabric), and a salt crystal(silver salt, noting nano-sized crystals deposited and presented as a uniform surface distribution on the fibrous layer).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute a salt crystal disposed on the supporting non-woven or woven fibrous layer of Bolduc to provide a salt crystal material that includes anti-microbial properties. Examiner notes the limitations “for deactivating a pathogenic aerosol” is not given patentable weight for purposes of analysis of prior art when a prior art reference or references clearly teaches all of the structural elements of the claim.  
Bolduc taken together with Tessier et al is silent as to wherein the salt crystal includes one or more of sodium, potassium, chloride, magnesium, sulfate, ammonium, phosphate, glutamate, tartrate, and their ions.  Tontz et al teaches providing a medicament for treatment, the medicament including an anti-microbial agent(74), wherein the anti-microbial agent includes a metallic salt such as sodium chloride(para 0016 lines 15-16).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sodium chloride salt crystal for the silver salt crystal of Tessier et al to provide for an equivalent salt crystal that provides for deactivation of a pathogen.  
Bolduc taken together with Tessier et al in view of Tontz et al further teaches wherein the supporting fibrous layer includes a hydrophobic material(non-woven or woven material).   Bolduc taken together with Tessier et al in view of Tontz further teaches wherein the supporting fibrous layer includes a hydrophilic material(noting Nylon as a hydrophilic material). Bolduc taken together with Tessier et al in view of Tontz further teaches an air filter device(figures 1-6) comprising the material of claim 1.   Bolduc taken together with Tessier et al in view of Tontz further teaches the air filter device configured to be worn as a mask for covering a wearers nose and mouth, wherein the mask comprises a facemask(24 in Bolduc) and ear straps connected to the facemask, the facemask is configured to cover the wearers nose and mouth, and the ear straps are configured to wrap around the wearer’s ears to support a position of the facemask.   Bolduc taken together with Tessier et al in view of Tontz further teaches the air filter device configured to be an air filter device(figure 3 of Bolduc), wherein the air filter device comprises a frame(26) for retaining one or more layers of filter material(12), and wherein the air filter device comprises a vehicle cabin air filter device, a furnace air filter device, or an air conditioner filter device. Bolduc taken together with Tessier et al in view of Tontz further teaches a sanitary device(facemask of Bolduc), comprising the material of claim 1.   Bolduc taken together with Tessier et al in view of Tontz further teaches a sanitary device(facemask of Bolduc) configured to be used as a sanitizing fabric device wherein the sanitizing fabric device comprises a salt coating on a fiber surface.   Bolduc taken together with Tessier et al in view of Tontz further teaches a decontamination garment(facemask of Bolduc) comprising the material of claim 1.  
Bolduc taken together with Tessier et al in view of Tontz further teaches a method for making the material of claim 1 including coating the supporting fibrous layer with a salt coating solution(silver salt suspension) to obtain a salt coated fibrous layer, drying the salt coated fibrous layer(to obtain a silver salt crystal structure), wherein the salt containing solution includes one of more of a salt, a surfactant, an additive , and an excipient.  Bolduc taken together with Tessier et al in view of Tontz further teaches wherein the coating step includes spray coating the supporting fibrous layer with a salt coating solution.  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 recites “which is configured to be a respirator device, wherein the respirator device has a face piece, two filter cartridges disposed on the face piece, and a head strap connected to the face piece, the face piece is configured to cover a wearer’s nose and mouth, and the head strap is configured to wrap around the wearer’s head to support a position of the face piece”.  Bolduc taken together with Tessier in view of Tontz et al teaches a an air filtering face mask comprising the material of claim 1, however Bolduc taken together with Tessier in view of Tontz et al does not teach or suggest which is configured to be a respirator device, wherein the respirator device has a face piece, two filter cartridges disposed on the face piece, and a head strap connected to the face piece, the face piece is configured to cover a wearer’s nose and mouth, and the head strap is configured to wrap around the wearer’s head to support a position of the face piece.  
Response to Arguments
Applicant's arguments filed 7-28-2022 have been fully considered but they are not persuasive.
Applicant argues the material for deactivating a pathogenic aerosol of claim 1 of the present application comprising a natural salt-coated material may arrive at the effect of inactivating the plurality of pathogens, such as virus , bacteria, fungi, protein, biomolecules, or any combinations thereof, from the pathogenic aerosol by the growing salt crystals during drying process(i.e. physically destruction during recrystallization).  Applicant further argues by contrast, Bolduc discloses a material for deactivating a pathogen comprising a supporting fibrous material, and the fiber includes a quantity of at least one antimicrobial agent that is fully incorporated and secured to the structure of the fiber, and applicant further argues Bolduc is silent as to a salt crystal disposed on the supporting fibrous layer.  Applicant further argues the antimicrobial activity of the material disclosed by Tessier et al is based on silver salt, and that a person ordinarily skilled in the art may anticipate that the mechanism of the antimicrobial activity of the silver salt of Tessier et al depends on the interactions of silver ions with specific chemical structure of the target biomolecules, which is completely different from the non-specific and physical destruction of pathogens due to salt-recrystalization of the claimed invention.
Examiner notes claim 1 is a product claim, where patentability is based on the product itself, and patentable weight is not given to functional limitations describing the function of a claimed limitation.  Examiner respectfully submits amended limitations in  lines 8-16 of claim 1 are directed to a specific function of the claimed salt crystal, and the specific function of the claimed salt crystal is not given patentable weight, wherein the claim is directed to “ a material”.  Examiner respectfully submits a “pathogenic aerosol” is not a structural element of the claimed material, and therefore limitations to pathogens in the pathogenic aerosol physically destroyed via mechanical force due to reformation of the salt crystal, thereby inactivating the plurality of pathogens from the pathogenic aerosol are not given patentable weight with regards to prior art analysis.  Examiner notes page 5 of the remarks states specific paragraphs [0011], [0055], [0060, [0063], and [0071] recite “the embodiments disclosed herein provide methods for deactivating a pathogenic aerosol … “.  Examiner respectfully submits current amended claim 1 is not directed to a method, wherein analysis of a method with regards to prior art is substantially different than analysis of a product, wherein claim 1 is directed to a product.   As noted in the above 103 obviousness rejections, Bolduc clearly teaches a material comprising a supporting fibrous material, and the supporting fibrous material includes an antimicrobial agent secured to the structure of the fibrous material.   Therefore Bolduc clearly is capable of interacting with an aerosol(noting line 1 of the background of Bolduc stating “removing airborne pathogens …”), and the nano-sized silver salt crystals of Tessier deposited on a supporting fibrous layer are clearly capable of also providing antimicrobial properties, therefore Examiner respectfully submits Tessier clearly teaches providing a coating layer of a salt crystal which would partially or completely cover the supporting fibrous layer (20) of Bolduc.  Examiner furthermore respectfully submits Tontz et al is provided to teach antimicrobial agents may include metallic salts such as sodium chloride, therefore someone of ordinary skill in the art, looking to the teachings of Tontz et al, would clearly be motivated to substitute one or more of sodium, potassium, chloride, magnesium, sulfate, ammonium, phosphate, glutamate, tartrate, and their ions, for the nano sized silver salt crystals of Tessier, wherein each reference teaches providing antimicrobial properties.  
Examiner furthermore respectfully submits Bolduc clearly teaches embodiments  of an air filter mask, a framed air filter device, a sanitary device, and a decontamination garment, each embodiment clearly comprising the supporting fibrous layer and salt crystal disposed on the supporting fibrous layer of Bolduc taken together with Tessier in view of Tontz et al as detailed in the current rejections.  Examiner respectfully submits with regards to claim 16,  the claim is directed to a method for manufacturing the material of claim 1, wherein Bolduc taken together with Tessier clearly teaches coating a supporting fibrous layer with a salt coating solution (Tessier teaches a colloidal solution of a silver salt was applied as a coating to different fabrics, and drying provides nano-sized crystals deposited and presented in a uniform surface distribution), and limitations to a salt concentration sufficient to dissolve upon contact with pathogenic aerosol are not given patentable weight, wherein pathogenic aerosol are not part of the claimed material, and therefore coating at a specific salt concentration sufficient to dissolve upon contact with pathogenic aerosol is not given patentable weight.  



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 4, 2022